                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

JACOB HENRY BARRETT,
                                                                Case No. 6:19-cv-01034-AC
               Petitioner,
                                                                                    ORDER
       v.

GARRETT LANEY, Superintendent
Oregon State Correctional Institution,

               Respondent.

ACOSTA, Magistrate Judge.

       The court GRANTS Petitioner's Motion for Voluntary Dismissal (ECF No. 34). This action

is DISMISSED, with prejudice

       IT IS SO ORDERED.

       DATED this 3rd day of May, 2021.


                                           /s/ John V. Acosta
                                                 John V. Acosta
                                          United States Magistrate Judge




1 - ORDER
